      Case 5:20-mc-80152-WHO Document 40 Filed 01/27/21 Page 1 of 4




 1 DAVID BILSKER (Bar No. 152383)
   davidbilsker@quinnemanuel.com
 2 DAVID A. PERLSON (Bar No. 209502)
   davidperlson@quinnemanuel.com
 3
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 4 50 California Street, 22nd Floor
   San Francisco, California 94111
 5 Telephone:     (415) 875-6600
   Facsimile:     (415) 875-6700
 6
   ANNE S. TOKER (admitted pro hac vice)
 7
   annetoker@quinnemanuel.com
 8 JOSEPH MILOWIC III (admitted pro hac vice)
   josephmilowic@quinnemanuel.com
 9 LUCAS BENTO (admitted pro hac vice)
   lucasbento@quinnemanuel.com
10 QUINN EMANUEL URQUHART & SULLIVAN, LLP

11 51 Madison Avenue, 22nd Floor
   New York, NY 10010
12 Telephone:     (212) 849-7000
   Facsimile:     (212) 849-7100
13
   Attorneys for Petitioners
14

15                       UNITED STATES DISTRICT COURT

16                     NORTHERN DISTRICT OF CALIFORNIA

17   IN RE APPLICATION OF LATVIA MGI TECH     Case No. 5:20-mc-80152-WHO (TSH)
     SIA ET AL FOR AN ORDER TO TAKE
18   DISCOVERY FOR USE IN A FOREIGN
19   PROCEEDING PURSUANT TO 28 U.S.C. §       PETITIONERS’ ADMINISTRATIVE
     1782                                     MOTION TO FILE UNDER SEAL
20                                            PORTIONS OF EXHIBITS B AND F TO
                                              THE JOINT STATEMENT RE
21                                            DISCOVERY DISPUTES
22

23

24

25

26

27

28

                                                      CASE NO. 5:20-MC-80152-WHO (TSH)
                             PETITIONERS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
       Case 5:20-mc-80152-WHO Document 40 Filed 01/27/21 Page 2 of 4




 1          Pursuant to Civil Local Rules 7-11 and 79-5 and Judge Orrick’s Standing Order on

 2 Administrative Motions to File Under Seal, Petitioners Latvia MGI Tech SIA, MGI Tech Co., Ltd.,

 3 MGI International Sales Co., Ltd., BGI Complete Genomics Hong Kong Co., Ltd., BGI-HongKong

 4 Co., Limited, BGI Tech Solutions (HongKong) Co., BGI Europe A/S, BGI Health (HK) Company

 5 Limited, Genoks Teknoloji Saghk Bilisim Turizm Hiz. Endiistriyel Makine Elektrik Elektronik

 6 Ithalat Ihracat San. Tic. Ltd. Sti., Labema Oy, Comercial Rafer, SL, and Witec AG (collectively,

 7 “Petitioners”) move to file under seal portions of Exhibits B and F to the Joint Statement regarding

 8 the parties’ discovery disputes. Petitioners have reviewed and complied with Judge Orrick’s

 9 Standing Order on Administrative Motions to File Under Seal and Civil Local Rule 79-5. Petitioners

10 seek to seal the highlighted portions of the Exhibits. Counsel for Respondent Illumina, Inc. does

11 not oppose this motion.

12          The material to be sealed contains Petitioners’ confidential information regarding their

13 contracts and Petitioners request that this information be sealed pursuant to Civil Local Rule 79-

14 5(d). In making this request, Petitioners have carefully considered the legal standard and this

15 Court’s prior rulings and guidance in determining which information would be the subject of the

16 present request to seal. Petitioners make this request with the good faith belief that the information

17 sought to be sealed consists of Petitioners’ confidential information and that public disclosure could

18 cause competitive harm.

19          Courts “recognize a general right to inspect and copy public records and documents,

20 including judicial records and documents” and “start with a strong presumption in favor of access

21 to court records.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016).

22 However, courts also recognize that preventing the release of proprietary information and/or trade

23 secrets is a compelling reason that would overcome this strong presumption. Apple Inc. v. Psystar

24 Corp., 658 F.3d 1150, 1162 (9th Cir. 2011) (“The publication of materials that could result in

25 infringement upon trade secrets has long been considered a factor that would overcome this strong

26 presumption.”). The Ninth Circuit has confirmed that “ordinarily a party must show ‘compelling

27 reasons’ to keep a court document under seal.” Ctr. for Auto Safety, 809 F. 3d at 1095. Quoting the

28 Supreme Court’s decision in Nixon v. Warner Communications, however, the Court has noted that

                                                   -1-          CASE NO. 5:20-MC-80152-WHO (TSH)
                                       PETITIONERS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
       Case 5:20-mc-80152-WHO Document 40 Filed 01/27/21 Page 3 of 4




 1 examples of what might constitute a compelling reason include “‘sources of business information

 2 that might harm a litigant’s competitive standing.’” Id. at 1097 (quoting 435 U.S. 589, 598 (1978)).

 3          As explained in the accompanying Perlson Declaration, the confidential information

 4 Petitioners seek to redact from the Exhibits should be sealed under the compelling reasons standard

 5 because it is comprised of “business information that might harm a litigant’s competitive standing.”

 6 Id. (quoting Nixon, 435 U.S. at 598). Specifically, this information relates to highly-confidential,

 7 non-public agreements. This information has independent economic value from its confidentiality

 8 because, inter alia, this information could be used by Petitioners’ competitors to alter their own

 9 plans for product development and/or commercialization, time strategic litigation, focus their patent

10 prosecution strategies, undercut Petitioners’ marketing and sales strategies, draw conclusions about

11 the nature and size of Petitioners’ investments in various markets, or otherwise unfairly compete

12 with Petitioners. See, e.g., Huawei Techs., Co. v. Samsung Elecs. Co., No. 3:16-CV-02787-WHO,

13 ECF No. 446, at 19 (N.D. Cal. Jan. 30, 2019) (sealing confidential sales data because “disclosure

14 would harm their competitive standing by giving competitors insight they do not have.”). For the

15 reasons set forth above, and as explained in the Perlson Declaration, Petitioners respectfully request

16 that the Court grant this administrative motion to file under seal.

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-          CASE NO. 5:20-MC-80152-WHO (TSH)
                                       PETITIONERS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
      Case 5:20-mc-80152-WHO Document 40 Filed 01/27/21 Page 4 of 4




 1 DATED: January 27, 2021           QUINN EMANUEL URQUHART & SULLIVAN,
                                     LLP
 2
                                     By: /s/ David A. Perlson
 3                                       David Bilsker (Bar No. 152383)
                                         davidbilsker@quinnemanuel.com
 4                                       David A. Perlson (Bar No. 209502)
 5                                       davidperlson@quinnemanuel.com
                                         50 California Street, 22nd Floor
 6                                       San Francisco, California 94111
                                         Telephone:     (415) 875-6600
 7                                       Facsimile:     (415) 875-6700
 8
                                          Anne S. Toker (admitted pro hac vice)
 9                                        annetoker@quinnemanuel.com
                                          Joseph Milowic III (admitted pro hac vice)
10                                        josephmilowic@quinnemanuel.com
                                          Lucas Bento (admitted pro hac vice)
11                                        lucasbento@quinnemanuel.com
                                          51 Madison Avenue, 22nd Floor
12
                                          New York, NY 10010
13                                        Telephone:    (212) 849-7000
                                          Facsimile:    (212) 849-7100
14

15                                   Attorneys for Petitioners
16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -3-          CASE NO. 5:20-MC-80152-WHO (TSH)
                             PETITIONERS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
